DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Second Recess must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (EP 3211730 A1)(English Translated).
In Regards to Claim 1:
Endo teaches a connector assembly device (Fig. 2), comprising: 
a connector element (20) configured to be plugged into and locked with a complementary connector (10), the connector element (20) including a first locking device (23) and a second locking device (60); and 
a connector position assurance (CPA) device (30) mounted to move relative to the connector element (20) between a delivery position and a locking position, the CPA device (30) including a locking lance (32) that is a flexible element and has an associated first locking device (35) configured to implement a first form-fitting connection with the first locking device (23) of the connector element (20) in the locking position so as to lock the connector element (20) when it is plugged into the complementary connector (10), preventing any movement of the CPA device (30) in a direction from the locking position towards the delivery position, the locking lance (32) has an associated second locking device (33) configured to implement a second form-fitting connection with the second locking device (60) of the connector element (20) in 
In Regards to Claim 2:
Endo teaches the connector assembly device of claim 1, wherein the form-fitting connection between the first locking device (23) and the associated first locking device (35) and the form-fitting connection between the second locking device (60) and the associated second locking device (33) take place in different planes that are parallel to the direction from the locking position towards the delivery position.
In Regards to Claim 3:
Endo teaches the connector assembly device of claim 1, wherein in the delivery position and in an absence of the complementary connector (10), the first locking device (23) and/or the second locking device (60) block the associated first locking device (35) and/or the associated second locking device (33) in a direction from the delivery position towards the locking position.
In Regards to Claim 4:
Endo teaches the connector assembly device of claim 1, wherein in the delivery position and in an absence of the complementary connector (10), a free end of the locking lance (32) abuts against the second locking device (60).
In Regards to Claim 5:

In Regards to Claim 6:
Endo teaches the connector assembly device of claim 5, wherein the first locking device (23) protrudes in a different direction than the second locking device (60).
In Regards to Claim 7:
Endo teaches the connector assembly device of claim 6, wherein the first locking device (23) protrudes in an opposite direction from the second locking device (60).
In Regards to Claim 8:
Endo teaches the connector assembly device of claim 7, wherein the first locking device (23) and the second locking device (60) protrude perpendicularly to the direction from the locking position towards the delivery position.
In Regards to Claim 9:
Endo teaches the connector assembly device of claim 1, wherein the associated first locking device (35) is a lance head latch.
In Regards to Claim 10:
Endo teaches the connector assembly device of claim 9, wherein the associated second locking device (33) has a recess (See Reproduced Drawing 1).
In Regards to Claim 11:
Endo teaches the connector assembly device of claim 10, wherein the recess (See Reproduced Drawing 1) is a through hole.
In Regards to Claim 12:

In Regards to Claim 13:
Endo teaches the connector assembly device of claim 12, wherein the recess (See Reproduced Drawing 1) is adjacent to the lance head latch (35), on a lateral side of the lance head latch (35).
In Regards to Claim 14:
Endo teaches the connector assembly device of claim 13, wherein the associated second locking device (33) has a second recess (See Reproduced Drawing 1) positioned on a side of the lance head latch opposite the recess (See Reproduced Drawing 1).
In Regards to Claim 15:
Endo teaches the connector assembly device of claim 12, wherein the recess (See Reproduced Drawing 1) is further from the free end than the lance head latch (35).
In Regards to Claim 16:
Endo teaches the connector assembly device of claim 1, wherein the locking lance (32) is one of a pair of locking lances of the CPA device (30) that are parallel to each other.
In Regards to Claim 17:
Endo teaches the connector assembly device of claim 16, wherein each of the pair of locking lances (32) has one associated first locking device (35) and one associated second locking device (33).

    PNG
    media_image1.png
    435
    753
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831